DETAILED ACTION
This action is responsive to the amendments filed 3/18/2021.
Claims 1-20 are pending. Claims 1, 5, and 15 are currently amended.
All prior rejections under 35 U.S.C. 102-103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
The amended independent claims recite “generating a difference score with respect to the current edition and the prior edition, the difference score, at least in part, representing an extent of differences in the subset, based on application of a predetermined significance threshold.” The only mention in the specification of a “threshold” is in [0018], where a threshold is disclosed related to how a calculated score is communicated to a user. Thresholds are used to determine a graphical element that provides a safety level or recommendation, with the given example being of thresholds related to a light color for a traffic light that represents how different an earlier version of a textbook is.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. As explained above, the subject matter added by amendment is not supported by the specification. It is therefore unclear what is meant by the recited “significance threshold,” or what specifically is being used to generate the recited difference score.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Criss, U.S. Patent No. 9,477,703 (“Criss”), in view of Wood, U.S. Patent No. 8,386,504 (“Wood”).
Criss teaches a system and method for calculating changes between version of an item. With regard to Claim 1, Criss teaches a computer-implemented method, comprising:
under the control of one or more computer systems configured with executable instructions, obtaining current digital content for a current edition of a media object (Col. 3, lines 4-13 describe accessing multiple editions of a media object; Col. 2, lines 4-7 describe comparing a latest edition of an item); 
comparing, using one or more processors of the one or more computer systems, prior digital content for a prior edition of the media object to the current digital content to locate at least one difference between the current digital content and the prior digital content (Col. 3, lines 4-22 describe doing a content differential analysis to determine how much of the item has changed, including determining differences at the character or word level); 
determining contextual information for at least a subset of the at least one difference (Col. 3, lines 53-60 describe that textbook sections and content contained therein can be determined); 
generating, using the one or more processors, a difference score with respect to the current edition and the prior edition, the difference score representing, at least in part, an extent of differences in the subset (Col. 3, lines 36-39 describe generating similarity scores indicating a score, ranking, or other indicator of a degree of similarity between the versions of the item); 
receiving a request for edition consumption information (Fig. 5 shows an item detail page that includes prices, publishing years, edition numbers, and ratings for each of a plurality of editions of a book);
providing the difference score, the difference score including an indication of whether to obtain the prior edition or the current edition (Col. 3, lines 40-44 describe a variety of methods for presenting a similarity score, including a numeric value or percentage, a letter grade, and a thumbs up or down that can be presented in combination. Col. 1, line 66 – Col. 2, line 28 describe that the similarity score is presented with regard to textbooks in order to guide both students and professors in determining whether to buy or use a new edition or older edition of a textbook for a particular class); and
providing navigational elements enabling at least a portion of the at least one difference to be presented on a remote device. (Col. 10, lines 23-28 describes that an option on a detail page can permit a user to access a side-by-side view with differences highlighted so a user can see them).
Criss, in view of Wood teaches generating a difference score based on application of a predetermined significance threshold. Criss teaches the difference score, as described above. Wood teaches a system and method for determining differences between files. Col. 8, lines 20-41 describes that a scoring algorithm for generating a difference score between files can account for the significance of the detected differences. Weightings can be applied to detected changes based on threshold conditions such as location, whether differences apply to a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Wood with Criss. By accounting for relative significance of differences detected when comparing files, Wood can create a difference score that better reflects the differences between files. Therefore, one of skill in the art would be motivated to combine Wood with Criss, to improve the functioning of a difference determination system by producing difference information that conveys whether differences between versions are significant or not.
Claim 5 recites a method substantially the same as the method of Claim 1, and is similarly rejected. Claim 15 recites a system which carries out a method substantially the same as the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Criss teaches that determining the contextual information includes determining a location for the differences in the subset. Col. 3, lines 50-60 describe that similarity scores can be generated for each of the contextual subsets of information in the book.
With regard to Claim 3, Criss teaches providing, along with the edition consumption information and the difference score, at least one option enabling a presentation of at least one of a portion of the contextual information or the at least one difference. Fig. 5 shows that the contextual information identifying various sections of a textbook can be displayed in an interface.

With regard to Claim 6, Criss teaches determining the edition difference information at least in part by determining a percentage of the digital content for the current edition differing from the digital content for the prior edition. Col. 3, lines 40-42 describe that the differences between editions can be determined as a percentage value.
Claim 16 recites a system which carries out a method substantially the same as the method of Claim 6, and is likewise rejected.
With regard to Claim 7, Criss teaches determining a type of difference for each determined difference of the edition difference information, wherein only differences of at least one specified difference type are considered for the percentage of the digital content for the current edition that is different from the digital content for the prior edition. Col. 3, lines 4-22 describes that a differential analysis can be carried out to determine high level differences, such as titles, page count, length, headings, etc., or be carried out to determine string comparisons on every word or character to determine the differences. Therefore types of differences will each be of a level at which the analysis is carried out, and then used in determining the similarity score.
Claim 17 recites a system which carries out a method substantially the same as the method of Claim 7, and is likewise rejected.

With regard to Claim 9, Criss teaches that the media object is one of an e-book, an audio book, a video file, an audio file, or a video game. Col. 4, lines 18-40 describe many types of content that can be analyzed, including audiobooks, video games, songs, electronic books, and videos.
Claim 18 recites a system which carries out a method substantially the same as the method of Claim 9, and is likewise rejected.
With regard to Claim 10, Criss teaches determining respective weightings of the determined differences based at least in part upon the contextual information, the respective weightings indicating a relative significance of a respective difference. Col. 12, lines 27-46 describe that various types of differences can be weighted according to the identified aspects, such as weighting chapter text high but problem sets higher.
Claim 19 recites a system which carries out a method substantially the same as the method of Claim 10, and is likewise rejected.

With regard to Claim 12, Criss teaches scanning pages of at least one of the current edition or the prior edition to obtain at least a portion of the digital content for the current edition or the digital content for the prior edition. Col. 4, lines 27-30 describe that the content for comparison can be a scanned electronic representation of a physical, printed copy of content.
Claim 20 recites a system which carries out a method substantially the same as the method of Claim 12, and is likewise rejected.
With regard to Claim 13, it is obvious in light of the teachings of Criss to cause both the current edition and the prior edition to be shipped to an address associated with the request; and provide a return option enabling a return of either the current edition or the prior edition. Fig. 5 of Criss shows that each of the plurality of editions of a book has an associated “add to cart” button displayed therewith. 
Examiner takes Official notice that it was well-known at the time this application was effectively filed that an e-commerce shopping cart enabled a user to purchase multiple items added thereto, and that e-commerce transactions thusly completed typically permit a return option for any of the items purchased. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the well-known with Criss, as .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Criss, in view of Wood, and in view of Gopalan, U.S. PGPUB No. 2015/0310307 (“Gopalan”).
With regard to Claim 14, Criss and Wood teach Claim 5. Criss, in view of Gopalan teaches determining, based at least in part upon the determined differences between the current edition and the prior edition, whether the extent of the differences falls above or below a determined difference threshold; providing for presentation a first indicator if the extent of the differences falls above the determined difference threshold; and providing for presentation a second indicator if the extent of the differences falls below the determined difference threshold, wherein the first indicator indicates that the prior edition is substantially similar to the current edition and the second indicator indicates that the prior edition is substantially different from the current edition.
Criss teaches at Col. 3, lines 36-44 that similarity scores computed between versions of a particular item can be represented in an interface in various formats, including graphical star ratings or a thumb up or down. Gopalan teaches a system and method for comparing media items. [0079] describes that recommendations can be displayed for items based on a similarity score, where a recommendation threshold can determine if a thumbs-up icon is shown. This suggests that the thumbs-up or thumbs-down similarity score indicator described in Criss can similarly be determined based on a similarity threshold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Gopalan with Criss and Wood. Gopalan contains significant implementation details for how a thumbs-up, thumbs-down similarity graphic can work. Therefore, one of skill in the art would seek to combine these teachings of Gopalan with those of Criss and Wood, in order to improve user experience by enabling implementation of a graphic similarity indicator.

Response to Arguments
Applicant’s arguments have been considered but are moot, as the newly cited Wood reference cures any deficiencies with regard to the previously cited references in teaching or suggesting the elements of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
4/1/2021